One Dominick Lauria, employed by the town of Greenburgh as a streetcleaner, during the course of his work was struck and injured by a delivery truck of the defendant Krug Baking Company. He claimed compensation, which was paid by the plaintiff insurance company. Plaintiff thereupon sued the appellant and its driver on the assigned claim. Judgment of the City Court of Yonkers in favor of plaintiff, entered on the verdict of a jury, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.